Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This application is in condition for allowance except for the following formal matters: 
					Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show method steps of 
	“forming a device layer on a first side of a semiconductor substrate”; 	
	“forming a through-silicon-via (TSV) passing through the semiconductor substrate”; and 
	“depositing a first portion and a second portion of an antenna structure onto a second side of the substrate opposite the first side of the substrate, wherein the TSV joins to the first portion of the antenna structure” in claim 1.
	(It is noted that the drawings, Fig. 8, show only two method steps “deposit a first portion and a second portion of an antenna structure onto a substrate”, and “electrically coupled the first portion of the antenna structure , while uncoupled from the second portion of the antenna structure, and “electrically coupling the first portion of the antenna structure to the second portion of the antenna structure, where the first portion of the antenna structure defines an antenna that is compatible with a first transmission device having a first design; and wherein the first portion of the antenna structure and the second portion of the antenna structure, together, define an antenna that is compatible with a second transmission device”). 
	Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in 
Election/Restrictions
Claims 1-6, 10 and 29-30 are currently allowable. The restriction requirement between Species I and species II, as set forth in the Final action mailed on 02/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/10/2021 is withdrawn.  Claims 22-28 directed to species II no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 
	In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-6, 10 and 22-30 are presently allowed.
The following is a statement of reasons for the indication of allowable subject matter:
	The prior arts, Cathey (US 2004/0075607) and Margomenos (US 2010/0134376) fail to discloses method steps of “forming a device layer on a first side of a semiconductor substrate", “forming a through-silicon-via (TSV) passing through the semiconductor substrate” and “depositing a first portion and a second portion of an antenna structure onto a second side of the substrate opposite the first side of the substrate, wherein the TSV via joins to the first portion of the antenna structure" as defined in claim 1.
	Claim 5-6, 10 and 22-30 are allowed because they depend on the allowed claim 1.
					
					Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter				

					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is trinh.dinh@uspto.gov. The examiner can normally be reached on Flex 9am-6pm ET Monday & Thursday &Friday. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

January 6, 2022

/TRINH V DINH/for Trinh V Dinh, Patent Examiner of Art Unit 2845